             Case 2:17-cr-00212-MCE Document 105 Filed 11/04/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROSANNE L. RUST
   CHRISTOPHER S. HALES
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:17-CR-212 MCE

12                               Plaintiff,           STIPULATION TO MOVE SENTENCING AND
                                                      ORDER TO MOVE SENTENCING HEARING
13                         v.
                                                      DATE: November 12, 2020
14   RUVILA ELIZABETH LIMA,                           TIME: 10:00 a.m.
       “aka” Ruby,                                    COURT: Hon. Morrison C. England, Jr.
15                       Defendant.

16

17          Pursuant to an agreement between the parties, and the probation officer, Defendant RUVILA
18 ELIZABETH LIMA, “aka” Ruby, respectfully requests the Court to continue sentencing to February 4,

19 2021, at 10:00 a.m. and to adopt the following schedule for Disclosure and Sentencing in the above-

20 referenced matter:

21

22

23

24

25

26
27

28


      STIPULATION TO MOVE DEFENDANT’S                  1
30    SENTENCING HEARING
             Case 2:17-cr-00212-MCE Document 105 Filed 11/04/20 Page 2 of 2

 1   Judgment and Sentencing date:                                            February 4, 2021 at 10:00 a.m.
 2   Reply or Statement of No Opposition and any                                             January 28, 2021
     Sentencing Memos:
 3

 4   Motion for Correction Filed:                                                                         n/a

 5   A Pre-Sentence Report with responses to                                                              n/a
     Informal objections shall be filed with the court and
 6   disclosed to counsel no later than:

 7   Counsel’s written objections to the Pre-Sentence                                                     n/a
     report shall be delivered to the Probation Officer
 8   and opposing counsel no later than:

 9

10   The Pre-Sentence Report is due no later than:                                                        n/a

11

12
     Dated: November 2, 2020                                  MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                      By: /s/ ROSANNE L. RUST
15                                                        ROSANNE L. RUST
                                                          Assistant United States Attorney
16
     Dated: November 2, 2020
17

18                                                    By: /s/ DINA SANTOS
19                                                        DINA SANTOS
                                                          Counsel for defendant
20                                                        Ruvila Elizabeth Lima, “aka” Ruby

21

22                                                   ORDER

23         IT IS SO ORDERED.

24 Dated: November 3, 2020

25

26
27

28


     STIPULATION TO MOVE DEFENDANT’S                      2
30   SENTENCING HEARING
